ITEMID: 001-115493
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF SAMPANI AND OTHERS v. GREECE - [English Translation] by European Roma Rights Centre "ERRC"
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 14+P1-2 - Prohibition of discrimination (Article 14 - Discrimination) (Article 2 of Protocol No. 1 - Right to education;Right to education-{general});Respondent State to take individual measures (Article 46-2 - Individual measures);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Erik Møse;Isabelle Berro-Lefèvre;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 5. The applicants, all of Romani origin, living, at the time of the facts, in Psari, near Aspropyrgos. Ninety-eight applicants were school-aged children between the ages of five and a half and twelve in 2008-2009 and 2009-2010. Forty-two applicants were adults, parents or guardians of other applicants. The applicants belong to thirty-eight families. Some of them were applicants in the case which gave rise to the judgment Sampanis and others v. Greece (no. 32526/05, 5 June 2008).
6. The applicants refer to the factual circumstances of that judgment for the period up to October 2007 and in particular to the following:
“29. On 20 June 2006, the third constituency of the West Attica Primary Education Council sent a letter to the director of Attica periphery. She informed him that for the 2005-2006 school year, fifty-four students of Romani origin had been enrolled in the 10th primary school of Aspropyrgos. She stated that “preparatory classes [were] provided for the Romani students, in order to assure their adaptation to the schooling environment, given the deficiencies from which they suffered and various other reasons making it impossible for them to integrate into ordinary classes.” She added that “despite the progress made by Romani students in the preparatory classes, all of these students are not yet fit to integrate into ordinary classes.”
30. On 5 April 2007, prefabricated rooms of the 10th primary school were set on fire by unknown people. It appears from the file that in September 2007, the two rooms were replaced but because of infrastructure problems, they were not operational. In September 2007, a 12th primary school was created in Aspropyrgos, to which Romani children were transferred. The record shows that in October 2007, this school was not yet operational, because of the infrastructure problems. The Government alleges that the establishment of the 12th primary school in Aspropyrgos was intended only to relieve congestion at the 10th primary school.”
7. By Decision No. 10781/D4/2008 of 25 January 2008, published in the Official Gazette of 30 January 2008, the Ministers of Education and Finances created the 12th primary school of Aspropyrgos, which was supposed to welcome Romani and non-Romani students without distinction.
8. During the 2007-2008 school year, the Romani students were still educated in an annex of the main building of the 10th school. During Christmas vacation, the rooms of the annex building were damaged. On 8 January 2008, following a complaint lodged by the school principal, the police assured that she would approach the prosecutor.
9. According to the information provided by the 12th primary school, at the end of the 2008 school year, sixty students were enrolled at the beginning of the school, eighteen had taken occasional courses, nine had finished the school year with many absences and, after a test, three of them had been considered as having the age and level necessary to be integrated into ordinary classes.
10. On 3 March 2008, the mayor of Aspropyrgos convened the directors of the primary schools and invited them to redraw the school map and the school district zones. They attributed the same recruiting area to the 9th, 10th and 12th schools.
11. On 11 March 2008, a meeting took place at the 10th school, organised by the Ombudsman, between the direction of this school, the prefecture, the association of parents of (non-Romani) students and the Ombudsman. The point was to convince the parents to renounce their opposition to the integration of Romani students in ordinary classes. However, an intervention by the mayor of Aspropyrgos did not permit this meeting to succeed nor was it possible to enrol the three Romani students who had a sufficient level of education into ordinary classes.
12. On 8 April 2008, the Western Attica Primary Education Division defined the area of recruitment for each of the twelve schools in the region. The area of Psari, where the applicants resided, was attached to the 12th school.
13. On 24 June 2008, following a report by the committee responsible for checking of the conformity of school buildings with the provisions in force, the prefect of West Attica decided to use temporarily, for the premises of the 12th school, the prefabricated building next to the 10th school, which had been used in 2005 to host remedial classes.
14. These premises of the 12th school suffered damage again during the summer holidays of 2008, where all the equipment was stolen.
15. On 8 September 2008, the director of the 12th school reported in detail to the regional authorities of the Ministry of Education the damages inflicted upon the building and concluded that it was not in a state to welcome students. He confirmed that the state of the facilities did not meet the basic needs of the school and imperilled the safety of the students and teaching staff.
16. However, on 10 September 2008, on the eve of the first day of school, Romani families were informed that the 12th school opened its doors, on the premises next to the 10th school.
17. On 22 September 2008, a delegation of the European Commission against Racism and Intolerance (ECRI) of the Council of Europe visited, among others, the Romani community of Psari and to the 12th school.
18. On 24 September and 8 October 2008, the services of the Ministry of Education invited the mayor of Aspropyrgos and the prefect of West Attica to authorise the merging of the 12th and 11th schools, attracting attention to the fact that this case was supported by European institutions as a result of complaints lodged against Greece.
19. A letter sent on 26 September 2008 to the Ministry of Education by the mayor of Aspropyrgos and the parents of non-Romani students reads as follows:
“The creation of the 12th primary school did not aim to (...) segregate Romani students from other students in the district schools. It has, however, become an inevitable necessity because Gypsies living in tents have chosen to live a nomadic life, in dumps they have created themselves, without worrying about basic standards of hygiene, and indulging in illegal activities which have a negative impact on vulnerable social groups and, more generally, on the inhabitants of Aspropyrgos. (...) in spite of all this, [the Romani children] dare to demand to share the same classrooms as the other students of Aspropyrgos, a considerable percentage of whom are sensitive social groups or children of economic immigrants (...)”
20. On 17 October 2008, the prefect of West Attica refused the demanded authorisation (paragraph 18 above) on the grounds that he wished to avoid creating social, cultural and educational problems. He also noted that the 12th school was closer to the homes of the Romani students than the 11th.
21. On 8 December 2008, the Ombudsman of the Republic addressed the Prefect of West Attica a letter urging him to reconsider his decision of 17 October 2008. He stated, inter alia, the following:
“The 12th school of Aspropyrgos has a history of arson and vandalism which is not important to remember. However, we would like to draw your attention to the state of this school as described in the letter of 8 September 2008 sent by the director of this school to the head of the First Regional Education Office of West Attica, because this document was not submitted to you before you made your decision.
The sombre aspects of the facilities include, among other things: with respect to the school yard: the fence in some places can be dangerous for children. In addition, swings and basketball hoops are destroyed. Regarding toilets: there are currently no functioning toilets in the schools. These were all looted: faucets, light fixtures, cables, door handles, and a part of the door were stolen. With regard to classrooms: doors, windows, cables, electrical panels, lighting fixtures, benches and chairs were stolen. There is no longer any air-cooling or heating apparatus. Regarding the teachers’ room: everything that existed in this room was stolen.
In light of this, I consider that the facilities of the 12th elementary school of Aspropyrgos, as they present themselves today, are not able to cover even the basic needs of a school unit and endanger the safety of students and teachers.”
22. The Ombudsman stresses that, despite the fact that the recruitment zone of the 12th school included the relevant school population, all the students enrolled for the 2008-2009 school year belonged to the Romani community, while the Presidential Decree no. 201/1998 required that it was mandatory to transfer all students living in the recruitment zone from a school to the school in question and that the transfer should take place even in the absence of a request from the parents. The Ombudsman acknowledged that the prefecture was not responsible for the non-application of the decree, but he urged the prefecture to take into consideration, in the exercise of its functions, the fact that the non-application of the decree had had the effect of turning the 12th school into a “ghetto school,” given the fact that not a single non-Romani student from the region were enrolled there.
23. The Ombudsman also pointed out that the Ministry of Education was in favour of integrating Romani students into the mainstream education system and that a newsletter of 10 September 2008, titled “Registration and Schooling of Romani” recommended that in each class, the percentage of students from another culture did not exceed 50%.
24. The Ombudsman stated that there were problems of intolerance on the part of the non-Romani population and that the association of parents of non-Romani students had created problems in 2005. He admitted that the annex of the 10th school, renamed the 12th school, had been created under the pressure of incidents which had been caused by the parents of non-Romani students and which had led to the conviction of Greece in the judgment of the Court Sampanis and others (cited above). He pointed out that the continued refusal to authorise the merging of the 12th and of the 11th school constituted an unjustified discrimination against Romani students, as it prevented them from blending into the cultural environment of the region and was motivated solely by the prefect’s concern to avoid new incidents, this time on the part of the parents of students of the 11th school.
25. On 17 March 2009, the director of the 12th school wrote to the mayor of Aspropyrgos, inviting him to equip the Romani camp with running water because, according to him, the absence of facilities had a negative effect on the health and safety of the children, and consequently on their ability to pursue their education. By a response of 31 March 2009, the Mayor rejected this on the grounds that the owners of the land on which the Romani were living were trying to obtain the expulsion of the latter and threatened him with prosecution if he accepted the request in question.
26. On 30 May and 20 July 2009, the applicants address two letters to the competent services of the Ministry of Education and to the Minister himself, inviting them to allow Romani children to attend the 10th school and to establish a program for them which would have been designed for the Muslim Romani of Thrace and which would have proved effective. They received no answer.
27. On 11 June 2009, the director of the 12th school informed the services of the Minister of Education that the school books were inappropriate for the Romani whose maternal language was not Greek.
28. On 23 July 2009, the Ombudsman wrote again to the Ministry of Education. He informed him that the prefect, which had, on 17 October 2008, refused to authorise the merging of 12th and 11th schools, did not wish to revisit this decision. He stressed that the operation of this ghetto school for Romani students was contrary to the position of the ministry, which was unfavourable to schools “exclusively reserved for Gypsy students.” He availed himself of the letter of 8 September 2008 from the Director of the 12th school, according to which the state of the facilities would not have covered the basic needs of a school and would have jeopardised the safety of students and teaching staff. He added that the needs could not be met by the mayor of Aspropyrgos, who openly declared on 26 September 2008, that the Romani children “dare to demand to share the same classrooms as the other students of Aspropyrgos”. He pointed out that the mayor had ignored an invitation from the regional authorities of the ministry to “do what is necessary for the immediate rehabilitation” of the 12th school. He drew attention to the fact that Greece was “under control” in executing the judgment of Sampanis and others and that it had not made any progress so far in this regard.
29. On 1 August 2009, the applicants lodged a complaint against the 10th and 12th schools with respect to the duties of the office. The examination of the complaint was still pending as of the date of submission to the Court, on 10 October 2011, of their observations in response to those of the Government.
30. The documents in the file show that between October 2008 and June 2009, the director of the 12th school sent several letters to regional education authorities, the prefect and the mayor of Aspropyrgos to alert them to the shortcomings which the school would have faced, including the school bus route, the construction of a playground, the installation of additional heating and toilets, the construction of two additional classrooms, and the creation of a kindergarten and the abandonment of classes by some students from April 2009.
31. According to the Government, the prefabricated building in which the 12th school had been installed had four classrooms, a teacher’s office, four toilets, two shower rooms, a cafeteria, and a landscaped courtyard. Three classes had been created while the official capacity of the school would be six classes. It appears from a document prepared by the Ministry of Education on 12 July 2011 and submitted by the Government that during the period of operation of the 12th school (2008-2011), two students had obtained their diploma for finishing primary school.
32. From 2009, the school would have had a fax machine, a photocopier, a computer and a library. There would have been five teachers: four teachers and a gymnastics teacher. The number of students enrolled at the material time (2008-2009) would have been 226. The school attendance of the students would have been irregular, the number of people present varying from thirty to sixty per day because of the way of life of these students’ families, frequently traveling for seasonal work.
33. The fact that all students of the 12th school were of Romani origin was due to the attitude of local society and not to the Greek state. The Ministry of Education reportedly asked the school administration to proceed with the immediate registration of non-Romani children whose homes were in the school’s recruitment zone, even in the absence of a request on the part of the parents concerned, but it would have been found out that these children were already enrolled in other schools, private or public.
34. On the basis of the official documents in the file, the applicants challenge several of the Government’s assertions, particularly those concerning the configuration and the size of the school as well as the number of classes in service. According to their version, the extension of the school to its current size took place in December 2009, but its capacity was still insufficient for the approximately 200 students who would have been enrolled. By a letter of 29 September 2009, the director of the 12th school had informed the competent authorities of the Ministry of Education that only two novice teachers, without any experience, were assigned to the school. However, according to the applicants who refer to a ministerial decision of 25 September 2006, the school should have provided, in addition to the director, at least four teachers for the 2008-2009 school year for the number of 226 students provided by the Government, which would be incorrect.
35. The absenteeism of Romani students would have been due to the location of the bus stop, far from the school, and to the impossibility for Romani students to walk in the cold and rain without suitable clothing. In addition, they should have crossed the area where the racist incidents in 2004-2005 led to the creation of the prefabricated annex of the 10th school reserved for Romani students.
36. According to the applicants, following the establishment of the school map, in April 2008, the administration of the 10th school should have provided the 12th school the names of the students enrolled in the 10th grade and who, according to the new demarcation were to be transferred to the 12th school for the 2008-2009 school year. The applicants state that, if this transfer had taken place, the 12th school would have had from the beginning of its operation, hundreds of non-Romani students and thus would have been an ordinary school. This would never have happened because the new school would have been designed to work only with Romani students.
37. According to the Government, the applicants Zografo Sampani, Andreas Sampanis, Georgia Sampani, Ionna Sampani and Thomas Christakis had an education which was considered “sufficient” from the point of view of their participation in the courses.
38. The applicants Ionnis Sampanis, Christos Sampanis, Kyprianos Velios, Christina Veliou, Panayotis Liakopoulos, Kyriakos Sampanis, Panayota Passio, Ekias Bantis, Ako Passiou, Kyriaki Karahaliou, Vasilios Sampanis, Maria Sampani, Ako Sampani, Giannoula Sampani, Nikolaos Mouratis, Ako Tsakiris, Ako Tsakiri and Antonios Karagounis were said to have had an “occasional” schooling: they would have gone to class from time to time, so that their schooling would have been interrupted by long periods of absence.
39. The other child applicants, that is 75 out of 98 children, would not have been enrolled in school and would not have had the quality of students at the 12th school.
40. On the intervention of the Greek Helsinki Monitor and of its executive director acting as the parents’ representative, the 12th school would have registered all the child applicants, except Ako Sampani, Vasiliki Sampani, Ako Pasios and Paraskevi Sampani. Paraskevi Sampani had completed her primary education in 2008 in a school other than the 12th Aspropyrgos school. Among the students enrolled, 59 reportedly dropped out of school during the year. The schooling of the 35 others would have been occasional.
41. In the first place, the applicants allege that the disclosure by the Government of the above elements concerning them personally constitutes a violation of the law No. 2472/1997 on the protection of personal data and of Article 8 of the Convention.
42. In second place, they indicate that these elements are not reliable: the terms employed by the Government such as “sufficient” and “occasional” schooling, were vague, which indicated that the authorities of the 12th school did not have a precise insight as to the education of the applicants but that they were based on impressions. Moreover, the information provided by the Government concerning some of the student applicants had contradicted those produced by the Government in the execution of the Sampanis and others v. Greece judgment (cited above).
43. The relevant articles in this case of Legislative Decree No. 18/1989 on the codification of the provisions of the laws on the State Council read as follows:
Article 45
Acts which may be challenged
« 1. An action for annulment alleging abuse of authority or a violation of the law is admissible only against enforceable decisions of the administrative authorities and legal persons of public law which are not subject to appeal before any other jurisdiction.
(...)
4. In cases where the law requires an authority to settle a particular question by enacting an enforceable act subject to the provisions of paragraph 1, the action for annulment is admissible even against the failure of that authority to enact such an act.
The authority is presumed to refuse to enact the act either when the special period of time fixed by the law expires or after the expiry of a period of three months from the filing of the petition with the court which is required to issue an acknowledgment of receipt (...) indicating the day of the deposit. The action for annulment before the expiry of the aforementioned periods is inadmissible.
An action for annulment validly lodged against an implied refusal [of the administration] is also an appeal against the negative act which, if need be, is subsequently adopted by the administration; however, this act my also be attacked separately.”
Article 48
“The grounds for an action for annulment are:
1. the incompetence of the administrative authority issuing the administrative act;
2. the defect of form;
3. excess of power;
4. misuse of powers, where the administrative act has all the elements of legality, but has a purpose other than that for which it was adopted.”
44. In supervising the execution of the aforementioned Sampanis and others judgment, the Committee of Ministers adopted the Resolution which closed the examination of the case in the following terms:
“The Committee of Ministers, by virtue of Article 46, paragraph 2, of the Convention for the Protection of Human Rights and Fundamental Freedoms, which provides that the Committee shall supervise the execution of the final judgments of the European Court of Human Rights (hereinafter referred to as “the Convention” and “the Court”);
With regard to the judgment delivered by the Court to the Committee once final;
Recalling that the violations of the Convention found by the Court in this case concern the non-enrolment of the applicants’ Romani children, then their schooling in special preparatory classes, as well as the lack of an effective remedy to obtain redress for this (violation of Article 14 in conjunction with Article 2 of Protocol No. 1 and violation of Article 13)) (see details in Annex);
Having invited the government of the respondent State to inform it of the measures which it has taken to comply with the judgment of the Court in accordance with its obligation under Article 46, paragraph 1, of the Convention;
Having examined the information transmitted by the government in accordance with the Rules of the Committee for the application of Article 46, paragraph 2 of the Convention;
Having satisfied itself that, within the prescribed time limit, the respondent State paid the applicant the just satisfaction provided in the judgment (see details in the Annex),
Recalling that the finding of a violation by the Court requires, in addition to the payment of the just satisfaction awarded by the Court in judgments, the adoption by the respondent State, if necessary:
– individual measures putting an end to the violations and erasing the consequences, if possible by restitutio in integrum; and
– general measures to prevent similar violations;
Recalling that the decisions of the Committee of Ministers under Article 46, paragraph 2 of the Convention do not anticipate the Court’s examination of other cases currently pending before it;
Declares, after having examined the measures taken by the respondent State (see Annex), that it has performed its function in virtue of Article 46, paragraph 2 of the Convention in the present case and
Decides to close the examination.
Annex to Resolution CM/ResDH(2011)119
Information on the measures taken to comply with the judgment in Sampanis and others v. Greece
Introductory summary of the case
The case concerns the non-enrolment of the applicants’ children for the 2004-2005 school year and their schooling in 2005 in special preparatory classes. In particular, the Court concluded that despite the authorities’ willingness to enrol the Romani children, the conditions for enrolling these children in school and their assignment in special preparatory classes – in an annex to the main building of the school – ultimately resulted in discrimination (violation of Article 14 in conjunction with Article 2 of Protocol No. 1). The case also concerns the lack of an effective remedy for redress in this regard. In particular, the Court noted that the Greek Government had not produced any case law demonstrating that the use of such a remedy could have led to the annulment of the alleged failure of the administration to proceed with the registration of the children (violation of Article 13).
On the non-enrolment of children in 2004-2005, the Court noted that the Greek law recognises the particularity of the Romani situation, facilitating the procedure of registering the students in school. In this case, the authorities should have recognised the particularity of the situation of the Romani community and facilitated their enrolment in the primary school. However, even if the authorities did not explicitly refuse to enrol the students, they failed to execute as such, despite the explicit wish of the parents for them to be enrolled in school, to the competent school authorities.
As for the special preparatory classes in an annex to the 10th primary school of Aspropyrgos, in which the applicants’ children had been placed in 2005, the Court found that the competent authorities had not relied on a unique and clear criterion for the children’s placement. It noted in particular that the authorities had not performed adequate tests to which the children concerned would have been subjected in order to assess their aptitudes or potential learning disabilities. Moreover, even if the objective ascribed to these classes was so that the students concerned could achieve a level to integrate in due course into ordinary classes, not a single example was cited (among the 50 students concerned) who had integrated into ordinary classes of the primary school of Aspropyrgos. In addition, it had not been established that there were tests of evaluation to which the Romani students were periodically subjected to allow the school authorities to apprehend their aptitude to integrate into ordinary classes, on the base of objective data and not on rough estimates.
I. Payment of just satisfaction and individual measures
(...)
b) Individual measures
Special preparatory classes in an annex of the 10th primary school of Aspropyrgos have been discontinued.
Greek authorities have adopted measures to facilitate the enrolment of the applicants’ children in an ordinary school following the judgment of the Court. A new ordinary primary school (the 12th primary school of Aspropyrgos) has been created in virtue of the ministerial decision No. 10781/D4/2008. The school which is supposed to welcome as many Romani children as non-Romani children, covers the area in which the Romani community of Aspropyrgos resides. These measures were thus intended to assure the schooling of the applicants’ children in an ordinary school.
II. General measures
1) On the violation of Article 14 in conjunction with Article 2 of Protocol No. 1
The Greek authorities have provided much information as part of their consolidated action plan (DH-DD(2011)52) as well as additional information thereafter. This information is summarised below:
Measures concerning the registration and schooling of Romani children
Specific measures have been adopted to facilitate the registration of Romani children in the primary school. In contrast to other students, Romani children are enrolled in the primary school according to a simplified process based on a simple declaration, without the need to provide certificates. The authorities have published several circulars with the intent of instructing the school administrations on the simplified registration of Romani children and to verify that they regularly attend classes (nos F.1.T.Y./1073/117052/G1/23-9-2009, F.3/960/102679/G1/20-8-2010, 114893/G2/14-9-2010).
Greek authorities have also adopted a number of measures to integrate Romani children into national education and to put an end to the discrimination to which they are subject in this area. These measures include in particular the establishment of a new education policy based on the French model of “priority education zones”. These zones – including the region of Aspropyrgos – aim to reinforce the integration of the most vulnerable social groups (Romani, migrants, etc.) through a number of actions and through education (Ministerial Decision AF.821/3412P/157476/Z1/31-12/2010). In addition, the awareness campaign Dosta! promoted by the Council of Europe to combat stereotypes and prejudices against Romani was also launched in Greece by the Minister of Education in February 2011. The Greek campaign focuses on primary and secondary education.
Additionally, the authorities have begun, as of the 2010-2011 school year, a specific program for active participation of Romani children in national education, which will be implemented by two major Greek universities. In compliance with this program, the authorities have put into place special intermediaries who speak Romani fluently, in order to help Romani families with their children’s schooling. They have thus recruited 15 intermediaries in the Attica region, with one in the Aspropyrgos region. The Council of Europe is in the process of organising a number of training courses for them as part of its European Romani Intermediary Training Program (ROMED). In accordance with the program “Education for Romani Children”, the authorities have also set up social workers to provide psychological support to Romani families. One of the tasks for the social workers is to go to schools with Romani students and in Romani communities in order to identify Romani children who should go to school and to encourage their parents to send them there. School support is offered to Romani children with learning difficulties, through extracurricular support activities (supplementary classes and remedial school activities), including in the Aspropyrgos region. The authorities have also provided special training on intercultural education to teachers. At the beginning of 2011, the Ministry of Education set up an Advisory Committee for the “Education for Romani Children” program which plays an advisory role on relevant issues as well as a monitoring and evaluating role in the implementation of the program “Education for Romani Children”. This committee includes representatives of the Council of Europe, the European Commission, the OSCE/ODIHR and other major actors.
The Greek authorities also created three educational adult education centres – the Adult Education Institute, the Adult Education Centre and the School for Parents. People of Romani origin can participate beginning at age 15.
Finally, the Greek authorities have regularly provided information on the measures taken to improve the facilities and the working conditions of the 12th primary school of Aspropyrgos, while noting that questions related to the functioning of this school are presently being examined by the European Court in the context of a new application (Application No. 59608/09, communicated to the authorities on 11/04/2011).
2) On the violation of Article 13 concerning the failure of the authorities to register the applicants’ children
The Greek authorities have indicated that the acts or failures of the school authorities are in fact administrative acts. These may be challenged in the context of an administrative procedure (before the administrative courts of appeal at first instance and before the State Council at second instance). In the present case, the Court found a violation due to the lack of an effective remedy, since the authorities could not produce case law examples in a similar context. They indicate that such an ad hoc case-law does not exist. However, domestic courts have held in a series of decisions following the Court’s judgment, that the administrative court of appeal was competent to hear applications for the annulment of administrative acts on education (for example, decisions of school authorities to change the school environment for certain students following their conduct; decision of non-enrolment following an interruption of studies; decision not to accept a student to a precise degree of college following qualifying exams)”.
45. The report of the European Commission against Racism and Intolerance (ECRI) on Greece adopted 2 April 2009 and published 15 September 2009, states that:
« 52. In its third report, the ECRI strongly recommended that the Greek authorities promote equal opportunities for access to education for children from minority groups by organising Greek lessons and remedial classes and ensuring access of these children to education in their mother tongue.
53. The ECRI notes with concern that Romani continue to be disadvantaged in the realm of education. Some schools always refuse to accept Romani children, which can often account for the fact that in some cases, Romani children are separated from other children, inside the same establishment or nearby. In one case, the European Court of Human Rights decided that Greece had violated Article 14 of the European Convention of Human Rights (the right to enjoy without discrimination the rights outlined in the Convention) in conjunction with Article 2 of Protocol No. 1 of the European Convention of Human Rights (the right to education). The ECRI has learned that at Spata, where Romani children were first refused enrolment in school, a separate class was created to accommodate them in order to allow them to progressively adapt to the school environment. Conscient of the necessity for progressive integration in the school system, the ECRI would like to draw the attention of the Greek authorities to its point of view on this question, which is stated in the General Policy Recommendation No. 10 on racism and racial discrimination in education. This general policy recommendation supports the creation, in particular cases and limited in duration, of preparatory classes for students from minority groups, if a real need is justified by objective and reasonable criteria and if the best interest of the children dictates it.
54. As the Greek authorities themselves have noted and as the Ombudsman has confirmed, the drop-out rate among Romani students is very high. The authorities have signalled that special programs providing psychological support or social assistance, including intercultural education, had been established to treat this problem. However, in the absence of disaggregated data on the situation of the Romani, it is difficult to carry out an in-depth evaluation and design specific programs for this group. On this subject, the ECRI would like to draw the attention of the Greek authorities to its General Policy Recommendation No. 10 on the fight against racism and racial discrimination in education, in which it recommends that either carried out in collaboration with civil society, studies on the situation of children from minority groups in the school system in gathering statistic data on: 1) their rate of attendance and of success; 2) their dropout rate; 3) their school results and 4) their progress. In this General Policy Recommendation, the ECRI recommends to Member States to collect the necessary information to assess the problems with which students from minority groups are confronted in the domain of education in order to put into place policies to resolve these problems.
55. The authorities have indicated that a program, co-funded by the European Union and the Greek state, deals with issues such as remedial courses in Greek, mathematics, and history for Romani children and also oversees continued teacher training. However, the ECRI has been informed of the needs for preparatory classes for Romani students and for adequately trained teachers. This is all the more necessary as the resulting benefits for Romani students are significant. Education is one of the objectives of the Integrated Action Program for the Social Inclusion of Romani adopted in 2002. However, more measures must be taken in order, in particular, that the difficulties faced by the Romani in the area of education are dealt with under this program. An interministerial commission coordinates, within the Ministry of the Interior, the activities of all the ministries involved in the implementation of the Integrated Action Plan for the Social Inclusion of Romani. It is of crucial importance that all the ministries concerned work in concert, in the measure where the situation of Romani children in the school system is inextricably tied to their socioeconomic situation, including their housing conditions and the high rate of unemployment among their parents.
56. The ECRI exhorts the Greek authorities to reinforce the measures taken to face the difficulties which Romani children meet in the area of education, particularly exclusion, discrimination and a low success rate, in accordance with, among others, the judgment delivered by the European Court of Human Rights on the issue and its recommendation of General Policy Recommendation No. 10 on the fight against racism and racial discrimination in education. It also recommends them to adopt a comprehensive strategy to address these difficulties, including through the Interministerial Commission on Romani issues.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-2
